By the Court :
The circuit court acted upon its own motion, and apparently upon the impression that the court of common pleas oh March 25, 1899, was without jurisdiction to set aside the judgment which it had rendered in the 25th of November, 1898, although the parties consented thereto. That view of the subject is erroneous. It was not an agreement to confer upon the court of common pleas jurisdiction of a subject matter. That court is vested by statute with authority to set aside its judgments after the terms at which they are rendered for specified reasons, and when counsel consented that that jurisdiction should be exercised in this case, they did no more than to waive the allegation of a statutory ground for such action. That judgment having been set aside, the judgment of March 27, 1899, upon the overruling of the motion for a new trial, is the only final judgment of the court of common pleas in the case, and the petition in error having been filed within four months of the rendition of that judgment it was the duty of the circuit court to consider it.

The order of the circuit court dismissing the petition in error is reversed and the cause remanded to that court for further proceedings.